Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/14/2018 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a cylinder rod which can move in and out of the cylinder" in lines 4-5. It is unclear whether movement of the cylinder rod in and out of the cylinder is a required part of the claimed invention.
Claim 1 recites the limitation "wherein on the cylinder wall around said ventilation opening, a gas capture device is connected" in lines 9-10. It is unclear whether ‘around’ is intended to require the gas capture device circumscribes the ventilation opening or if the gas capture device is in close proximity to the ventilation opening. 

Regarding claim 4, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Regarding claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 7, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Claim 7 recites the limitation "the robot arm" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Claim 9 recites the limitation "the or each pressure cylinder" in lines 2-3. There appears to be grammatical errors and only pressure cylinder has been recited in claim 6, from which claim 9 depends.
Claim 9 recites the limitation "any other said cylinder" in lines 3-4. It is unclear if more than one cylinder is part of the claimed invention.

Claim 11 recites the limitation "to one gas capture device" in line 3. It is unclear if this refers to the gas capture device as recited in claim 1 or an additional gas capture device.
Claim 11 recites the limitation "the several cylinders" in line 2. It is unclear if the several cylinders have all of the same structure as the cylinder as recited in claim 1. 
Regarding claim 12, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Claim 13 recites the limitation "all volume parts" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Regarding claim 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 recites the limitation "is produced in" in line 4. It is unclear what is meant by the term produced.
Claims 3 and 10 are rejected as being dependent from a rejected base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lingard (U.S. Patent Application Publication No. 2010/0251965) shows a milking robot with a cylinder having a vent (Fig. 5: 16), Hocker (U.S. Patent No. 4,188,910) shows a milking robot having a ventilated cylinder (12 via line 19), and Reisgies (U.S. Patent No. 3,991,716) shows a milking robot with robot arm connecting teat cups.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611.  The examiner can normally be reached on 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643